UNPUBLISHED

            UNITED STATES COURT OF APPEALS

                  FOR THE FOURTH CIRCUIT
4444444444444444444444444444444444444444444444447
UNITED STATES OF AMERICA,
     Plaintiff-Appellee,

     v.                                                 No. 02-4837

ALBERT DABNEY,
     Defendant-Appellant.
4444444444444444444444444444444444444444444444448
4444444444444444444444444444444444444444444444447
UNITED STATES OF AMERICA,
     Plaintiff-Appellee,

     v.                                                 No. 02-4839

ANTHONY LEE THOMAS, a/k/a Lee,
     Defendant-Appellant.
4444444444444444444444444444444444444444444444448

            Appeals from the United States District Court
       for the Eastern District of Virginia, at Newport News.
              Robert G. Doumar, Senior District Judge.
                              (CR-02-2)

                     Submitted: July 10, 2003

                      Decided: July 31, 2003

       Before WILKINSON, NIEMEYER, and TRAXLER,
                      Circuit Judges.

____________________________________________________________

Affirmed by unpublished per curiam opinion.

____________________________________________________________
                             COUNSEL

Stephen J. Weisbrod, WEISBROD & PHILLIPS, P.C., Hampton, Vir-
ginia; Theophlise L. Twitty, JONES & TWITTY, Hampton, Virginia,
for Appellants. Paul J. McNulty, United States Attorney, Timothy R.
Murphy, Special Assistant United States Attorney, Norfolk, Virginia,
for Appellee.

____________________________________________________________

Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).

____________________________________________________________

                              OPINION

PER CURIAM:

    In these consolidated appeals, Albert Dabney and Anthony Lee
Thomas appeal their convictions for various drug charges. Following
a jury trial, Albert Dabney was convicted of conspiracy to distribute
and possess with intent to distribute five kilograms or more of cocaine
and fifty grams or more of cocaine base, in violation of 21 U.S.C.
§ 846 (2000), and three counts of possession with intent to distribute
approximately three kilograms of cocaine, in violation of 21 U.S.C.
§ 841(a)(1) (2000). In the same trial, Thomas was convicted of the
conspiracy charge and one count of possession with intent to distrib-
ute approximately two kilograms of cocaine. The district court sen-
tenced Dabney to a concurrent sentence of 280 months of
imprisonment on each count and sentenced Thomas to a concurrent
sentence of 211 months of imprisonment on each count. Finding no
reversible error, we affirm.

    Both Dabney and Thomas contend that the district court erred
when it denied their motions for a judgment of acquittal on all counts.
In reviewing the denial of a motion for a judgment of acquittal, this
court must determine "whether there is substantial evidence . . .
which, taken in the light most favorable to the prosecution, would
warrant a jury finding that the defendant was guilty beyond a reason-

                                  2
able doubt." United States v. MacCloskey, 682 F.2d 468, 473 (4th Cir.
1982). To prove a conspiracy under 21 U.S.C. § 846, the Government
had to establish that: (1) an agreement to violate the federal drug laws
existed between two or more persons; (2) the Defendants knew of the
conspiracy; and (3) the Defendants knowingly and voluntarily became
a part of the conspiracy. United States v. Burgos, 94 F.3d 849, 857
(4th Cir. 1996) (en banc). The offense of possession with the intent
to distribute drugs requires that the Government prove beyond a rea-
sonable doubt that the Defendants: (1) knowingly, (2) possessed the
drugs, (3) with the intent to distribute them. Id. at 873. An intent to
distribute can be inferred if the amount of drugs found exceeds an
amount associated with personal consumption. See United States v.
Wright, 991 F.2d 1182, 1187 (4th Cir. 1993).

    To prove that Dabney and Thomas were part of a drug conspiracy,
the Government presented testimony from several co-conspirators
establishing that there existed a large-scale drug conspiracy, that Dab-
ney transported cocaine and cocaine proceeds for the drug conspiracy,
and that Thomas sold both crack and powder cocaine for the drug
organization. We find that this evidence was sufficient for a jury to
conclude that Dabney and Thomas were part of a conspiracy to dis-
tribute and possess with intent to distribute cocaine and cocaine base.

    With regard to the possession with intent to distribute charges
against Dabney and Thomas, the Government presented testimony
establishing that suitcases containing two to three kilograms of pow-
der cocaine were turned over to Dabney on five occasions and that
Thomas was supplied with one to two kilograms of powder cocaine
approximately two or three times a month from 1997 to 1998. The
amount of drugs testified to during the trial exceeds any amount asso-
ciated with personal consumption and is consistent with an intent to
distribute. See United States v. Mather, 465 F.2d 1035, 1038 (5th Cir.
1972). Although Thomas argues on appeal that the witnesses who tes-
tified against him were not credible and that there were contradictions
in their testimony, this court does not review the credibility of wit-
nesses and assumes the jury resolved all contradictions in the testi-
mony for the government. United States v. Sun, 278 F.3d 302, 313
(4th Cir. 2002). We therefore conclude that there was sufficient evi-
dence to support Dabney's and Thomas' convictions for possession
with intent to distribute cocaine.

                                  3
    In addition, Dabney maintains that the court's extensive cross-
examination of him during the trial denied him a fair and impartial
trial because it suggested to the jury that the court did not believe his
testimony and that he lacked credibility. Because Dabney's interrup-
tion of the court's cross-examination during trial was insufficient to
preserve the alleged error on appeal, we review Dabney's claim for
plain error. See United States v. Bolick, 917 F.2d 135, 143-44 (4th
Cir. 1990) (Russell, J., dissenting). Under the plain error standard,
Dabney must show: (1) there was error; (2) the error was plain; and
(3) the error affected his substantial rights. United States v. Olano,
507 U.S. 725, 732 (1993). Even when these conditions are satisfied,
we may exercise our discretion to notice the error only if the error
"seriously affect[s] the fairness, integrity or public reputation of judi-
cial proceedings." Id. (internal quotation marks omitted). We have
reviewed the record and conclude that any error committed during the
district court's cross-examination of Dabney did not "seriously affect
the fairness, integrity or public reputation of judicial proceedings" due
to the overwhelming evidence produced at trial to support Dabney's
convictions. Id.

    Accordingly, we affirm Dabney's and Thomas' convictions. We
deny as moot Dabney's motion to amend his criminal judgment
because the district court has entered an order correcting the clerical
error that Dabney raises in his motion. We dispense with oral argu-
ment because the facts and legal contentions are adequately presented
in the materials before the court and argument would not aid the deci-
sional process.
                                                            AFFIRMED

                                   4